 



Exhibit 10.40
KEYCORP
SECOND EXECUTIVE SUPPLEMENTAL PENSION PLAN
ARTICLE I
THE PLAN
     The KeyCorp Second Executive Supplemental Pension Plan (the “Plan”),
originally established on December 28, 2004 and made effective January 1, 2005,
and thereafter amended and restated as of December 31, 2006 to reflect the
merger of the KeyCorp Executive Supplemental Pension Plan into the Plan
effective December 31, 2006, is hereby amended and restated effective
December 31, 2007. The Plan, as amended and restated, is structured and designed
to provide a nonqualified supplemental retirement benefit to a certain select
group of employees of KeyCorp and its subsidiaries. It is the intention of
KeyCorp and it is the understanding of those employees covered under the Plan,
that the Plan constitutes a nonqualified retirement plan for a select group of
management or highly compensated employees as described in Section 201(2),
Section 301(3) and Section 401(a)(1) of the Employee Retirement Income Security
Act of 1974, as amended, (“ERISA”) and as such, the Plan is unfunded for tax
purposes and for purposes of Title I of ERISA.
ARTICLE II
DEFINITIONS
2.1 Meanings of Definitions. As used herein, the following words and phrases
shall have the meanings hereinafter set forth, unless a different meaning is
plainly required by the context:
     (a) “Average Interest Credit” shall mean the average of the Interest
Credits (as defined in the Pension Plan) for the three (3) consecutive calendar
years ending with the year of the Participant’s termination.
     (b) “Average Treasury Rate” shall mean the average of the Treasury Rates
(as defined in the Pension Plan) for the three (3) consecutive calendar years
ending with the year of the Participant’s termination.
     (c) “Equity/Compensation Award” shall mean one-half (50%) of the value of
an award granted under the KeyCorp 2004 Equity Compensation Plan for any Plan
year. The term “Equity/Compensation Award” may include “Stock Appreciation
Rights”, “Restricted Stock”, “Restricted Stock Units”, “Performance Shares”,
and/or “Performance Units”, but shall specifically not include “Options” as
those terms have been defined in accordance with the provisions of the KeyCorp
2004 Equity Compensation Plan.”
     (d) “Beneficiary” shall mean the Participant’s surviving spouse who is
entitled to receive the benefits hereunder in the event the Participant dies
before his or her Supplemental Pension Benefit shall have been distributed to
him or her.
     (e) “Credited Service” shall be calculated with respect to a Participant by
measuring the period of service commencing on the Participant’s Employment
Commencement Date and Re-Employment Commencement Date, if applicable, and ending
on the Participant’s Severance from Service Date, and shall be computed based on
each full month during which time the Employee is employed by an Employer.

1



--------------------------------------------------------------------------------



 



     (f) “Compensation” for any Plan Year or any partial Plan Year in which the
Participant incurs a Severance From Service Date shall mean the entire amount of
base compensation paid to such Participant during such period by reason of his
employment as an Employee, as reported for federal income tax purposes, or such
base compensation which would have been paid except for (1) the timing of an
Employer’s payroll processing operations, (2) the Participant’s election to
participate in the KeyCorp 401(k) Savings Plan, the KeyCorp Excess 401(k)
Savings Plan, a transportation reimbursement plan, and/or the KeyCorp Flexible
Benefits Plan, and/or (3) the Participant’s election to defer such base
compensation under the KeyCorp Deferred Compensation Plan or the KeyCorp
Deferred Savings Plan for the applicable Plan Year, provided, however, that the
term Compensation shall specifically exclude:

  (i)   any amount attributable to the Participant’s exercise of stock
appreciation rights and the amount of any gain to the Participant upon the
exercise of stock options;     (ii)   any amount attributable to the
Participant’s receipt of non-cash remuneration whether or not it is included in
the Participant’s income for federal income tax purposes;     (iii)   any amount
attributable to the Participant’s receipt of moving expenses and any relocation
bonus paid to the Participant during the Plan Year;     (iv)   any amount
attributable to a lump sum severance payment paid by an Employer or the
Corporation to the Participant;     (v)   any amount attributable to fringe
benefits (cash and non-cash);     (vi)   any amount attributable to any bonus or
payment made as an inducement for the Participant to accept employment with an
Employer;     (vii)   any amount paid to the Participant during the Plan Year
which is attributable to interest earned on compensation which had been deferred
under a plan of an Employer or the Corporation; and     (viii)   any amount paid
for any period after the Participant’s termination or retirement date.

     (g) “Corporation” shall mean KeyCorp, an Ohio Corporation, its corporate
successors, and any corporation or corporations into or with which it may be
merged or consolidated.
     (h) “Disability” shall mean (1) a physical or mental disability which
prevents a Participant from performing the duties such Participant was employed
to perform for his or her Employer when such disability commenced, (2) has
resulted in the Participant’s absence from work for 180 qualifying days, and
(3) application has been made for the Participant’s disability coverage under
the KeyCorp Long Term Disability Plan.
     (i) “Early Retirement Date” shall mean the date of Participant’s retirement
from his or her employment with Employer on or after the Participant’s
attainment of age 55 and completion of a minimum of ten years of Credited
Service, but prior to the Participant’s Normal Retirement Date.
     (j) “Employee” shall mean the employees listed on Exhibit A attached
hereto.
     (k) “Employer” shall mean the Corporation and its subsidiaries unless
specifically excluded as an Employer for Plan purposes by written action by an
officer of the Corporation and approved by the

2



--------------------------------------------------------------------------------



 



Corporation. An Employer’s participation in the Plan shall be subject to any
conditions or requirements made by the Corporation, and each Employer shall be
deemed to appoint the Corporation as its exclusive agent under the Plan as long
as it continues as a subsidiary of the Corporation.
     (l) “Excess Pension Program Benefit” shall mean the Participant’s
collective nonqualified pension benefit accrued under the KeyCorp Excess Cash
Balance Pension Plan and the KeyCorp Second Excess Cash Balance Pension Plan
subject to the terms and conditions of each respective Plan.
     (m) “Executive Supplemental Pension Program Benefit” shall mean the
Participant’s collective nonqualified pension benefit accrued under the KeyCorp
Executive Supplemental Pension Plan and the KeyCorp Second Executive
Supplemental Pension Plan subject to the terms and conditions of each respective
Plan.
     (n) “Final Average Compensation” shall mean with respect to any Participant
the annual average of his or her highest aggregate Compensation for any period
of five consecutive years within the period of ten consecutive years immediately
prior to his or her retirement, death, or other termination of employment, or
any termination of the Plan, whichever first occurs. If the Participant receives
no Compensation for any portion of such five years because of an absence from
work, there shall be treated as Compensation received during such period of
absence an amount equal to the Compensation the Participant would have received
had he or she not been absent, such amount to be determined by the Corporation
on the basis of such Participant’s Compensation in effect immediately prior to
such absence. In computing a Participant’s Final Average Compensation, there
shall be included the Participant’s highest five Incentive Compensation Awards
granted under an Incentive Compensation Plan during the ten year period
immediately preceding the earliest of his or her retirement, death, disability,
or other termination of employment.
     (o) “Employment Commencement Date” of a Participant shall mean the date on
which he or she first performs an Hour of Service for an Employer.
     (p) “Hour of Service” shall mean any hour for which an Employee is paid or
entitled to payment by an Employer for the performance of duties.
     (q) “Incentive Compensation Award” for any Plan year shall collectively
mean the short term incentive compensation award (whether in cash or common
shares of the Corporation, and whether paid or deferred, or a combination of
both) and the long term incentive compensation award (whether in cash or common
shares of the Corporation, and whether paid or deferred, or a combination of
both) (if any) granted to a Participant under an Incentive Compensation Plan, as
follows:

  •   An incentive compensation award granted under the KeyCorp Annual Incentive
Plan, the KeyCorp Short Term Incentive Compensation Plan, the KeyCorp Management
Incentive Compensation Plan, and/or such other Employer-sponsored line of
business Incentive Compensation Plan which shall constitute an Incentive
Compensation Award for the year in which the award is earned (without regard to
the actual time of payment).     •   An incentive compensation award granted
under the KeyCorp Long Term Incentive Compensation Plan (“LTIC Plan”) with
respect to any multi-year performance period which shall be deemed to be for the
last year of the multi-year period without regard to the actual time of payment
of the award. Accordingly, an incentive compensation award granted under the
LTIC Plan with respect to the three-year performance period of 1993, 1994, and
1995 will be deemed to be for 1995 (without regard to the actual time of
payment), and the entire incentive

3



--------------------------------------------------------------------------------



 



      compensation award under the LTIC Plan for that performance period will be
an Incentive Compensation Award for the year 1995.

  •   An incentive compensation award granted under the KeyCorp Long Term
Incentive Plan (“Long Term Plan”) with respect to any multi-year period which
shall be deemed to be for the last year of the multi-year performance period and
for the year immediately following such year (without regard to the actual time
of payment). Accordingly, an award granted under the Long Term Plan with respect
to the four-year performance period of 1998, 1999, 2000, and 2001 shall be
deemed to be for the years 2001 and 2002, with one-half the award allocated to
the year 2001, and one-half the award allocated to the year 2002.     •   An
incentive compensation award granted in the form of restricted stock under the
KeyCorp Amended and Restated 1991 Equity Compensation Plan with respect to any
multi-year period (but specifically excluding those awards applicable to the
2002-2003 multi-year period), which shall be deemed to be for the year in which
the award (grant) is made to the Participant; provided, however, that only those
shares of restricted stock that have vested as of the Participant’s termination
date shall be utilized for purposes of determining the Participant’s Incentive
Compensation Award. The fair market value of such             shares as of the
date of the restricted stock grant multiplied by the number of vested shares as
of the Participant’s termination date shall determine the value of such
Incentive Compensation Award for purposes of calculating the Participant’s
Supplemental Pension Benefit under the provisions of Article III of the Plan.  
      Notwithstanding the foregoing, however, in calculating the Participant’s
Supplemental Pension Benefit under the provisions of Article III of the Plan, if
it is determined that an incentive compensation award granted under the KeyCorp
Amended and Restated 1991 Equity Compensation Plan would produce a larger
monthly Supplemental Pension Benefit for the Participant if the award was
included in the year in which the award (or any part of the award) initially
vested rather than in the year in which the award was granted, then such
incentive compensation award shall be included in the year in which the award
(or any part of the award) initially vested rather than for the year in which
the award was granted.         If at the time of the Participant’s termination
date, the Participant maintains shares of not forfeited restricted stock and
such restricted stock later vests in conjunction with the passage of time or
with the Corporation’s attainment of certain performance criteria, or otherwise,
then as of such subsequent vesting date the Participant’s monthly Supplemental
Pension Benefit shall be recalculated to include such newly vested shares. Such
newly vested             shares shall relate to the award in which such shares
were granted under the KeyCorp Amended and Restated 1991 Equity Compensation
Plan, and shall be included as a part of that award (based on either the date
granted or the date initially vested, whichever date was actually used by the
Plan in calculating the Participant’s initial monthly Supplemental Pension
Benefit).         For those limited Participants who, for Plan purposes and in
accordance with the provisions of this Section 2.1(q) hereof, received Incentive
Compensation Award(s) granted in the form of time-lapsed restricted stock
award(s) and/or performance shares under the KeyCorp Amended and Restated 1991
Equity Compensation Plan with respect to any multi-year period, the term
Incentive

4



--------------------------------------------------------------------------------



 



      Compensation Award shall also include those Equity/Compensation Award(s)
granted to the Participant under the 2004 Equity Compensation Plan. An
Equity/Compensation Award shall be deemed to be for the year in which the
Equity/Compensation Award vests. If the Equity/Compensation Award is in the form
of Restricted Stock, Restricted Stock Units, Performance Units or Performance
Shares, the fair market value of such shares as of the date of the
Equity/Compensation Award grant multiplied by the number of vested shares as of
the Participant’s termination date shall determine the value of such Incentive
Compensation Award for purposes of calculating the Participant’s Supplemental
Pension Benefit under the provisions of Article III of the Plan.

          Notwithstanding the foregoing provisions of this Section 2.1(q)
hereof, in calculating a Participant’s Incentive Compensation Award for any
12 month period, there shall be included only one award granted under the
KeyCorp Amended and Restated 1991 Equity Compensation Plan, or
Equity/Compensation Award under the KeyCorp 2004 Equity Compensation Plan
included for purposes of determining the Participant’s Incentive Compensation
Award for such 12 month period.
     (r) “Incentive Compensation Plan” shall mean the KeyCorp Management
Incentive Compensation Plan, the KeyCorp Annual Incentive Plan, the KeyCorp
Short Term Incentive Compensation Plan, the KeyCorp Long Term Incentive
Compensation Plan, the KeyCorp Long Term Incentive Plan, the KeyCorp Amended and
Restated 1991 Equity Compensation Plan, the KeyCorp 2004 Equity Compensation
Plan, and/or such other Employer or KeyCorp-sponsored incentive compensation
plan that KeyCorp in its sole discretion determines constitutes an “Incentive
Compensation Plan” for purposes of this Section 2.1(r), as may be amended from
time to time.”
     (s) “Harmful Activity” shall have occurred if the Participant shall do any
one or more of the following:

  (i)   Use, publish, sell, trade or otherwise disclose Non-Public Information
of KeyCorp unless such prohibited activity was inadvertent, done in good faith
and did not cause significant harm to KeyCorp.     (ii)   After notice from
KeyCorp, fail to return to KeyCorp any document, data, or thing in his or her
possession or to which the Participant has access that may involve Non-Public
Information of KeyCorp.     (iii)   After notice from KeyCorp, fail to assign to
KeyCorp all right, title, and interest in and to any confidential or
non-confidential Intellectual Property which the Participant created, in whole
or in part, during employment with KeyCorp, including, without limitation,
copyrights, trademarks, service marks, and patents in or to (or associated with)
such Intellectual Property.     (iv)   After notice from KeyCorp, fail to agree
to do any acts and sign any document reasonably requested by KeyCorp to assign
and convey all right, title, and interest in and to any confidential or
non-confidential Intellectual Property which the Participant created, in whole
or in part, during employment with KeyCorp, including, without limitation, the
signing of patent applications and assignments thereof.     (v)   Upon the
Participant’s own behalf or upon behalf of any other person or entity that
competes or plans to compete with KeyCorp, solicit or entice for employment or
hire any KeyCorp employee.

5



--------------------------------------------------------------------------------



 



  (vi)   Upon the Participant’s own behalf or upon behalf of any other person or
entity that competes or plans to compete with KeyCorp, call upon, solicit, or do
business with (other than business which does not compete with any business
conducted by KeyCorp) any KeyCorp customer the Participant called upon,
solicited, interacted with, or became acquainted with, or learned of through
access to information (whether or not such information is or was non-public)
while the Participant was employed at KeyCorp unless such prohibited activity
was inadvertent, done in good faith, and did not involve a customer whom the
Participant should have reasonably known was a customer of KeyCorp.     (vii)  
Upon the Participant’s own behalf or upon behalf of any other person or entity
that competes or plans to compete with KeyCorp, after notice from KeyCorp,
continue to engage in any business activity in competition with KeyCorp in the
same or a closely related activity that the Participant was engaged in for
KeyCorp during the one year period prior to the termination of the Participant’s
employment.         For purposes of this Section 2.1(s) the term:        
“Intellectual Property” shall mean any invention, idea, product, method of doing
business, market or business plan, process, program, software, formula, method,
work of authorship, or other information, or thing relating to KeyCorp or any of
its businesses.         “Non-Public Information” shall mean, but is not limited
to, trade secrets, confidential processes, programs, software, formulas,
methods, business information or plans, financial information, and listings of
names (e.g., employees, customers, and suppliers) that are developed, owned,
utilized, or maintained by an employer such as KeyCorp, and that of its
customers or suppliers, and that are not generally known by the public.        
“KeyCorp” shall include KeyCorp, its subsidiaries, and its affiliates.

     (t) “Normal Retirement Date” shall mean the first day of the month
coinciding with or immediately following a Participant’s 65th birthday or, if
later, the fifth anniversary of the Participant’s Employment Commencement Date.
     (u) “Participant” shall mean an Employee employed by an Employer in a
position classified as a job grade 89 or above, who is selected by the
Corporation to become a Participant in the Plan, and whose participation in the
Plan has not been terminated by the Corporation. The Corporation retains the
right at all times, in its sole and absolute discretion to determine who shall
become and remain a Participant in the Plan.
     (v) “Pension Plan” shall mean the KeyCorp Cash Balance Pension Plan with
all amendments that may be made thereto.
     (w) “Severance from Service Date” shall occur on the earlier of the date on
which a Participant quits, retires, is terminated or dies.
     (x) “Social Security Primary Insurance Amount” shall mean the amount
estimated by the Corporation that is expected to be paid to a Participant under
the Federal Insurance Contributions Act. Such amount shall be calculated
assuming the Participant receives payment at age 65 or the Participant’s Normal
Retirement Date, whichever is later, and that he or she receives no earnings for
the purpose of calculating this amount after the date of the Participant’s
termination of employment. All compensation prior to the Participant’s date of
termination of employment with an Employer shall be based upon a

6



--------------------------------------------------------------------------------



 



salary scale, projected backwards, which is the actual change in the average
compensation from year to year, as indexed, and determined by the Social
Security Administration.
     (y) “Supplemental Pension Benefit” shall mean the pension benefit payable
pursuant to the terms of the Plan to a Participant meeting the eligibility
requirements of Section 3.1 of the Plan.
2.2 Construction. Unless the context otherwise indicates, the masculine wherever
used shall include the feminine and neuter, the singular shall include the
plural, words such as “herein”, “hereof”, “hereby”, “hereunder” and words of
similar import shall refer to the Plan as a whole and not any particular part
thereof.
     All other capitalized but undefined terms used herein, shall have the
meaning given to them in the Pension Plan.
ARTICLE III
SUPPLEMENTAL PENSION BENEFIT
3.1 Eligibility. Subject to the provisions of Article V hereof, a Participant
shall be eligible for a Supplemental Pension Benefit hereunder if the
Participant (i) retires on or after age 65 with five or more years of Credited
Service, (ii) terminates employment with an Employer on or after age 55 with ten
or more years of Credited Service, (iii) has a termination of employment from
his or her Employer upon becoming Disabled, or (iv) dies after completing five
years of Credited Service, and has a Beneficiary who is eligible for a benefit
under the Pension Plan.
A Participant shall also be eligible for an Supplemental Pension Benefit if the
Participant becomes involuntarily terminated from his or her employment with an
Employer for reasons other than the Participant’s Discharge for Cause, and
(i) as of the Participant’s termination date the Participant has a minimum of
twenty-five (25) or more years of Credited Service, and (ii) the Participant
enters into a written non-solicitation and non-compete agreement under terms
that are satisfactory to the Employer.
     For purposes of this Section 3.1, hereof, the term “Discharge for Cause”
shall mean a Participant’s employment termination that is the result of the
Participant’s violation of the Employer’s policies, practices or procedures,
violation of city, state, or federal law, or failure to perform his or her
assigned job duties in a satisfactory manner. The Employer shall determine
whether a Participant has been Discharged for Cause.
     Notwithstanding any of the forgoing provisions of this Section 3.1,
however, a Participant’s eligibility for a Supplemental Pension Benefit shall be
subject to the requirements of Article V of the Plan.
3.2 Supplemental Pension Benefit Calculation. The amount of any Supplemental
Pension Benefit to be paid to a Participant under the terms of the Plan on or
after the Participant’s Normal Retirement Date shall be calculated as follows:
A Participant’s Supplemental Pension Benefit shall equal the difference between
“(a)” and“(b)” where:

  1.   “(a)” is equal to 2% times the Participant’s years of Credited Service
(up to a Plan maximum of 25 years) times the Participant’s Final Average
Compensation, and

7



--------------------------------------------------------------------------------



 



  2.   “(b)” is equal to the sum of:

  (i)   the Participant’s accrued and vested annual pension benefit under the
Pension Plan calculated as of the participant’s Normal Retirement Date, payable
in the form of a single life annuity option, and     (ii)   the Participant’s
annual estimated Social Security Primary Insurance Amount payable at the
Participant’s Normal Retirement Date.

     For purposes of calculating a Participant’s Supplemental Pension Benefit
under this Section 3.2 hereof, the Participant’s “annual pension benefit” under
the Pension Plan shall be the Participant’s Accrued Benefit as of the
Participant’s termination date calculated in accordance with the provisions of
Article IV of the Pension Plan as if such benefit were to be paid in the form of
a single life annuity; if the Participant receives his or her Pension Plan
benefit under a Predecessor Plan grandfathered formula, such “annual pension
benefit” for purposes of this Section 3.2 hereof, shall be the benefit payable
to the Participant under the terms of the Pension Plan’s Predecessor Plan
grandfathered formula as of the Participant’s termination date, as if such
benefit were to be paid in the form of a single life annuity.
3.3 Early Retirement Election. In the event the Participant receives his or her
Supplemental Pension Benefit on or after the Participant’s Early Retirement Date
but prior to the Participant’s Normal Retirement Date, the Participant’s
Supplemental Pension Benefit shall be calculated
as provided in accordance with Section 3.2 hereof, provided, however, that in
determining the Participant’s annual Pension Plan benefit as of the
Participant’s Normal Retirement Date, the Participant’s Accrued Benefit under
the Pension Plan as of his or her termination date shall be increased for
purposes of this Plan with an imputed Average Interest Credit to reflect the
Participant’s Pension Plan benefit at his or her Normal Retirement Date and
shall be converted to the form of a single life annuity option using the Average
Treasury Rate and the GATT Mortality Table. The amount of the Participant’s
annual Supplemental Pension Benefit otherwise determined under Section 3.2 and
Section 3.3 hereof, shall be reduced by 3.6% for each year that the Participant
is between the ages of 55 and 60 and by 4.8% for each year after the Participant
attains age 60 to actuarially adjust the commencement of the Participant’s
Supplemental Pension Benefit prior to his or her Normal Retirement Date.
3.4 Actuarial Factors. The Supplemental Pension Benefit payable to a Participant
or Participant’s Beneficiary in a form other than a single life annuity shall be
actuarially equivalent to such single life annuity payment option. In making the
determination provided for in this Article III, the Corporation shall rely upon
calculations made by the independent actuaries for the Plan, who shall determine
actuarially equivalent benefits under the Plan by applying the UP-1984 Mortality
Table (set back two years) and using an interest rate of 6%.
3.5 Recalculation as a Result of Harmful Activity. Notwithstanding the foregoing
provisions of Section 3.2 and Section 3.3 hereof, the Corporation reserves the
right at all times to recalculate a Participant’s Supplemental Pension Benefit,
if it is determined that within six months of the Participant’s termination date
the Participant engaged in any Harmful Activity, as that term is defined in
accordance with Section 2.1(s) of the Plan, which resulted in the forfeiture of
all or any portion of the Participant’s restricted share award(s) under the
KeyCorp Amended and Restated 1991 Equity Compensation Plan or
Equity/Compensation Awards granted under the KeyCorp 2004 Equity Compensation
Plan (if applicable). Such recalculation shall relate back to the Participant’s
original date of termination, and any Supplemental Pension Benefit payment paid
to the Participant in excess of such recalculated Supplemental Pension Benefit
amount shall be offset against any future Supplemental Pension Benefit payments
to be paid to the Participant.”

8



--------------------------------------------------------------------------------



 



ARTICLE IV
PAYMENT OF SUPPLEMENTAL PENSION BENEFIT
4.1 Immediate Payment Upon Termination or Retirement of Participant. Subject to
the provisions of Section 4.2 and Section 4.3 hereof, a Participant shall
receive an immediate distribution of his or her Supplemental Pension Benefit
(1) upon the Participant’s attainment of age 55, and (2) the Participant’s
termination of employment. Payment of the Participant’s Supplemental Pension
Benefit shall be made in the form of a single life annuity, unless the
Participant elects in writing a minimum of thirty days prior to his or her
termination date to receive payment of his or her Supplemental Pension Benefit
under a different form of payment. The forms of payment from which a Participant
may elect shall provide a benefit that is actuarially equivalent to the
Participant’s single life annuity payment as calculated under the provisions of
Section 3.2 hereof, and shall be identical to those forms of payment specified
in the Pension Plan, provided, however, that the lump sum payment option
available under the Pension Plan shall not be available under this Plan. Such
method of payment, once elected by the Participant, shall be irrevocable.
4.2 Deferred Benefit Payment. A Participant may elect to defer the receipt of
his or her Supplemental Pension Benefit until a date specified by the
Participant, subject to the following requirements: (i) the Participant notifies
the Corporation in writing of his or her deferral election a minimum of twelve
months prior to the Participant’s termination of employment, (ii) the
Participant specifies the future date on which such Supplemental Pension Benefit
shall be distributed, (iii) the Participant’s requested deferral period is for a
period of not less than five years following the Participant’s retirement or
termination of employment, and (iv) the Participant commences distribution of
his or her Supplemental Pension Benefit no later than the first day of the month
immediately following the Participant’s sixty-fifth (65th) birthday. The
election to defer, once made by the Participant, shall be irrevocable.
     4.3 Payment Limitation for Key Employees. Notwithstanding any other
provision of the Plan to the contrary, in the event that the Participant
constitutes a “key” employee of the Corporation, (as that term is defined in
accordance with Section 416(i) of the Code without regard to paragraph
(5) thereof), distributions of the Participant’s Supplemental Pension Benefit
may not be made before the first day of the seventh month following the
Participant’s date of separation from service (or, if earlier, the date of the
Participant’s death). The term “key employee” and the term “separation from
service” shall be defined for Plan purposes in accordance with the requirements
of Section 409A of the Code and applicable regulations issued thereunder.
4.4 Payment Upon the Death of the Participant.
     (a) Upon the death of a Participant who has met the service requirements of
Section 3.1, but who has not yet commenced distribution of his or her
Supplemental Pension Benefit, there shall be paid to the Participant’s
Beneficiary 50% of the Supplemental Pension Benefit which the Participant would
have been entitled to receive under the provisions of Section 3.2 of the Plan
calculated as if the Participant had retired on his or her Normal Retirement
Date and elected to receive his or her Supplemental Pension Benefit.
     For purposes of this Section 4.4(a) only, the following shall apply:

  (i)   The Participant’s Credited Service shall be calculated as of the
Participant’s date of death.

9



--------------------------------------------------------------------------------



 



  (ii)   The Participant’s Pension Plan benefit shall be calculated under the
provisions of Article IV of the Pension Plan as if the Participant had died on
his or her Normal Retirement Date, with such Pension Plan benefit being
increased for purposes of this Section 4.4(a) with an imputed Average Interest
Credit to reflect what the Participant’s Pension Plan benefit would have been as
of the Participant’s Normal Retirement Date; such Pension Plan benefit shall be
converted to a single life annuity option using the Average Treasury Rate and
Gatt Mortality Table.     (iii)   The Participant’s Social Security Primary
Amount shall be calculated as if the Participant had retired as of his or her
Normal Retirement Date.

     Payment of this death benefit shall be made in the form of a single life
annuity and will be subject to distribution any time after the Participant’s
Early Retirement Date, which shall be calculated in accordance with the
actuarial reduction provisions contained within Section 3.3 hereof, if paid
prior to the Participant’s Normal Retirement Date.
     (b) In the event of a Participant’s death after the Participant has
commenced distribution of his or her Supplemental Pension Benefit, there shall
be paid to the Participant’s Beneficiary only those survivor benefits provided
under the form of benefit payment elected by the Participant.
ARTICLE V
DISTRIBUTION OF LARGEST PLAN BENEFIT
5.1 Distribution of Largest Plan Benefit. Subject to any previous benefit
election made by the Participant under the KeyCorp Executive Supplemental
Pension Plan, a Participant who meets the eligibility requirements for an
Executive Supplemental Pension Program Benefit and who is also eligible for an
Excess Pension Program Benefit shall automatically be provided at the
Participant’s termination the larger of the two Program benefits (i.e. the
greater of the Participant’s Excess Pension Program Benefit or the Executive
Supplemental Pension Program Benefit).
     In making the determination required under this Section 5.1 hereof, the
Corporation shall rely upon calculations made by independent actuaries for the
Pension Plan, who shall apply the actuarial assumptions and interest rate then
in use under the Pension Plan for converting the Participant’s Excess Pension
Program Benefit to a single life annuity form of payment. The Participant
automatically will receive the Program Benefit that provides the Participant
with the largest monthly single life annuity benefit.
5.2 Beneficiary Distribution of Largest Plan Benefit.

  (a)   Upon the death of a Participant meeting eligibility requirements for an
Excess Pension Program Benefit and the eligibility requirements for an Executive
Supplemental Pension Program Benefit there shall be paid to the Participant’s
Beneficiary the larger of the two Programs’ death benefit. Such death benefit
shall be paid to the Beneficiary in the form of a single life annuity.     (b)  
In the event of a Participant’s death after the Participant has commenced
distribution of his or her Plan benefit, there shall be paid to the
Participant’s Beneficiary only those survivor benefits provided under the form
of benefit payment elected by the Participant.

10



--------------------------------------------------------------------------------



 



ARTICLE VI
ADMINISTRATION AND CLAIMS PROCEDURE
6.1 Administration. The Corporation, which shall be the “Administrator” of the
Plan for purposes of ERISA and the “Plan Administrator” for purposes of the
Code, shall be responsible for the general administration of the Plan, for
carrying out the provisions hereof, and for making payments hereunder. The
Corporation shall have the sole and absolute discretionary authority and power
to carry out the provisions of the Plan, including, but not limited to, the
authority and power (a) to determine all questions relating to the eligibility
for and the amount of any benefit to be paid under the Plan, (b) to determine
all questions pertaining to claims for benefits and procedures for claim review,
(c) to resolve all other questions arising under the Plan, including any
questions of construction and interpretation, and (d) to take such further
action as the Corporation shall deem necessary or advisable in the
administration of the Plan. All findings, decisions, and determinations of any
kind made by the Corporation shall not be disturbed unless the Corporation has
acted in an arbitrary and capricious manner. Subject to the requirements of law,
the Corporation shall be the sole judge of the standard of proof required in any
claim for benefits and in any determination of eligibility for a benefit. All
decisions of the Corporation shall be final and binding on all parties. The
Corporation may employ such attorneys, investment counsel, agents, and
accountants as it may deem necessary or advisable to assist it in carrying out
its duties hereunder. The actions taken and the decisions made by the
Corporation hereunder shall be final and binding upon all interested parties
subject, however, to the provisions of Section 6.2. The Plan Year, for purposes
of Plan administration, shall be the calendar year.
6.2 Claims Review Procedure. Whenever the Corporation decides for whatever
reason to deny, whether in whole or in part, a claim for benefits under this
Plan filed by any person (herein referred to as the “Claimant”), the Corporation
shall transmit a written notice of its decision to the Claimant, which notice
shall be written in a manner calculated to be understood by the Claimant and
shall contain a statement of the specific reasons for the denial of the claim
and a statement advising the Claimant that, within 60 days of the date on which
he or she receives such notice, he or she may obtain review of the decision of
the Corporation in accordance with the procedures hereinafter set forth. Within
such 60-day period, the Claimant or his or her authorized representative may
request that the claim denial be reviewed by filing with the Corporation a
written request therefore, which request shall contain the following
information:

  (a)   the date on which the request was filed with the Corporation; provided,
however, that the date on which the request for review was in fact filed with
the Corporation shall control in the event that the date of the actual filing is
later than the date stated by the Claimant pursuant to this paragraph (a);    
(b)   the specific portions of the denial of his claim which the Claimant
requests the Corporation to review;     (c)   a statement by the Claimant
setting forth the basis upon which he believes the Corporation should reverse
its previous denial of his claim and accept his claim as made; and     (d)   any
written material which the Claimant desires the Corporation to examine in its
consideration of his position as stated pursuant to paragraph (c) above.

     In accordance with this Section 6.2, if the Claimant requests a review of
the Corporation’s decision, such review shall be made by the Corporation, or at
the election of the Corporation, who shall, within sixty (60) days after receipt
of the request form, review and render a written decision on the claim

11



--------------------------------------------------------------------------------



 



containing the specific reasons for the decision including reference to Plan
provisions upon which the decision is based. All findings, decisions, and
determinations of any kind made by the Corporation shall not be modified unless
the Corporation has acted in an arbitrary and capricious manner. Subject to the
requirements of a law, the Corporation shall be the sole judge of the standard
of proof required in any claim for benefits, and any determination of
eligibility for a benefit. All decisions of the Corporation shall be binding on
the Claimant and upon all other Persons. If the Participant, or Beneficiary
shall not file written notice with the Corporation at the times set forth above,
such individual shall have waived all benefits under the Plan other than as
already provided, if any, under the Plan.
ARTICLE VII
FUNDING
     All benefits under the Plan shall be payable solely in cash from the
general assets of the Corporation or a subsidiary, and Participants and
Beneficiaries shall have the status of general unsecured creditors of the
Corporation. The obligations of the Corporation to make distributions in
accordance with Article III and Article IV of the Plan constitute a mere promise
to make payments in the future. The Corporation shall have no obligation to
establish a trust or fund to fund its obligation to pay benefits under the Plan
or to insure any benefits under the Plan. Notwithstanding any provision of this
Plan, the Corporation may, in its sole discretion, combine the payment due and
owing under this Plan with one or more other payments owing to a Participant or
a Participant’s Beneficiary under any other plan, contract, or otherwise (other
than any payment due under the Pension Plan), in one check, direct deposit, wire
transfer, or other means of payment. Finally, it is the intention of the
Corporation and the Participants that the Plan be unfunded for tax purposes and
for the purposes of Title I of the Employee Retirement Income Security Act of
1974, as amended.
ARTICLE VIII
AMENDMENT AND TERMINATION
     The Corporation reserves the right to amend or terminate the Plan at any
time by action of its Board of Directors or a duly authorized committee of such
Board of Directors; provided, however, that no such action shall adversely
affect the benefit accrued up to the date of the Plan amendment or termination
for any Participant who has met the age and service requirements of Section 3.1
and Section 4.1 of the Plan, or any Participant or Participant’s Beneficiary who
is receiving, or who is eligible to receive a Supplemental Pension Benefit
hereunder, unless an equivalent benefit is provided under another plan
maintained by the Corporation. No amendment or termination will result in an
acceleration of Supplemental Pension Benefits in violation of Section 409A of
the Code.
ARTICLE IX
MISCELLANEOUS
9.1 Interest of Participant. The obligation of the Corporation under the Plan to
provide the Participant or the Participant’s Beneficiary with a Supplemental
Pension Benefit merely constitutes the unsecured promise of the Corporation to
make payments as provided herein, and no person shall have any interest in, or a
lien, or prior claim on any property of the Corporation.
9.2 No Commitment as to Employment. Nothing herein contained shall be construed
as a commitment or agreement upon the part of any Participant hereunder to
continue his or her employment

12



--------------------------------------------------------------------------------



 



with an Employer, and nothing herein contained shall be construed as a
commitment on the part of any Employer to continue the employment or rate of
compensation of any Participant hereunder for any period. All Participants shall
remain subject to discharge to the same extent as if the Plan had never been put
into effect.
9.3 Benefits. Nothing in the Plan shall be construed to confer any right or
claim upon any person, firm, or corporation other than Participants and
Participants’ Beneficiaries who become entitled to a benefit under the Plan.
9.4 Restrictions on Alienation. Except to the extent permitted by law, no
benefit under the Plan shall be subject to anticipation, alienation, assignment
(either at law or in equity), encumbrance, garnishment, levy, execution, or
other legal or equitable process. No person shall have power in any manner to
anticipate, transfer, assign, (either at law or in equity), alienate or subject
to attachment, garnishment, levy, execution, or other legal or equitable
process, or in any way encumber his or her benefits under the Plan, or any part
thereof, and any attempt to do so shall be void.
9.5 Absence of Liability. No member of the Board of Directors of the Corporation
or a subsidiary, or any officer of the Corporation or a subsidiary shall be
liable for any act or action hereunder, whether of commission or omission, taken
by any other member, or by any officer, agent, or Employee except in
circumstances involving his or her bad faith or willful misconduct.
9.6 Expenses. The expenses of administration of the Plan shall be paid by the
Corporation.
9.7 Precedent. Except as otherwise specifically provided, no action taken in
accordance with the Plan by the Corporation shall be construed or relied upon as
a precedent for similar action under similar circumstances.
9.8 Duty to Furnish Information. The Corporation shall furnish to each
Participant or Participant’s Beneficiary any documents, reports, returns
statements, or other information that it reasonably deems necessary to perform
its duties imposed hereunder or otherwise imposed by law.
9.9 Withholding. The Corporation shall withhold any tax required by any present
or future law to be withheld from any payment hereunder to any Participant or
Participant’s Beneficiary.
9.10 Validity of Plan. The validity of the Plan shall be determined and the Plan
shall be construed and interpreted in accordance with the provisions of the Act,
the Code, and, to the extent applicable, the laws of the State of Ohio. The
invalidity or illegality of any provision of the Plan shall not affect the
validity or legality of any other part thereof.
9.11 Parties Bound. The Plan shall be binding upon the Corporation, all
Participants, all Participants’ Beneficiaries, and the executors,
administrators, successors, and assigns of each of them.
9.12 Headings. All headings used in the Plan are for convenience of reference
only and are not part of the substance of the Plan.
ARTICLE X
CHANGE OF CONTROL
     Notwithstanding any other provision of the Plan to the contrary, in the
event of a Change of Control, a Participant’s interest in his or her
Supplemental Pension Benefit shall vest. On and after a Change of Control, a
Participant shall be entitled to receive an immediate distribution of his or her

13



--------------------------------------------------------------------------------



 



Supplemental Pension Benefit if the Participant has at least five (5) years of
Credited Service, and (i) the Participant’s employment is terminated by his or
her Employer and any other Employer without cause, or (ii) the Participant
resigns within two years following a Change of Control as a result of the
Participant’s mandatory relocation, reduction in the Participant’s base salary,
reduction in the Participant’s average annual incentive compensation (unless
such reduction is attributable to the overall corporate or business unit
performance), or the Participant’s exclusion from stock option programs as
compared to comparably situated Employees.
     For purposes of this Article X hereof, a “Change of Control” shall be
deemed to have occurred if under a rabbi trust arrangement established by
KeyCorp (“Trust”), as such Trust may from time to time be amended or
substituted, the Corporation is required to fund the Trust because a “Change of
Control”, as defined in the Trust, has occurred.
ARTICLE XI
COMPLIANCE WITH
SECTION 409A CODE
     The Plan is intended to provide for the deferral of compensation in
accordance with the provisions of Section 409A of the Code and regulations and
published guidance issued pursuant thereto. Accordingly, the Plan shall be
construed in a manner consistent with those provisions and may at any time be
amended in the manner and to the extent determined necessary or desirable by the
Corporation to reflect or otherwise facilitate compliance with such provisions
with respect to amounts deferred on and after January 1, 2005, including as
contemplated by Section 855(f) of the American Jobs Creation Act of 2004.
Notwithstanding any provision of the Plan to the contrary, no otherwise
permissible election or distribution shall be made or given effect under the
Plan that would result in a violation, early taxation or assessment of penalties
or interest of any amount under Section 409A of the Code.
ARTICLE XII
MERGER OF THE
KEYCORP EXECUTIVE SUPPLEMENTAL PENSION PLAN
INTO THE PLAN
12.1 Merger. As of December 31, 2006 the KeyCorp Executive Supplemental Pension
Plan shall be merged into this Plan, and as of that date the KeyCorp Executive
Supplemental Pension Plan shall not exist separate and apart from this Plan and
all benefits that have accrued under the KeyCorp Executive Supplemental Pension
Plan shall be merged into and shall become a part of this Plan.
     IN WITNESS WHEREOF, KeyCorp has caused this KeyCorp Second Executive
Supplemental Pension Plan to be executed as of December 20, 2007, and to be
effective as of December 31, 2007.

            KEYCORP
      By:   /s/ Thomas E. Helfrich     Title: Executive Vice President         
   

14



--------------------------------------------------------------------------------



 



Exhibit A
Employee

15